Citation Nr: 1807010	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-06 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected idiopathic hypersomnia.

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected degenerative joint disease (DJD) of the right knee.  

3.  Entitlement to a compensable disability rating for the service-connected patellofemoral pain syndrome of the left knee.  

4.  Entitlement to service connection for chronic fatigue syndrome (CFS).  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a right shoulder disability.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to August 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In August 2015, the Board reopened a previously denied claim of service connection for depressive disorder, claimed as a mood disorder, recharacterized the issue as noted on the cover page above, and remanded the matter, along with the other issues on appeal, to the RO for further development and adjudicative action.

In September 2017, the Veteran's private attorney file a motion to withdraw his representation of the Veteran.  In a September 2017 response, the Board acknowledged the withdrawal of representation and provided notice to the Veteran of the opportunity to assign a new representative to assist him with his appeal.  To date, the Veteran has not responded.  Accordingly, the Board assumes that the Veteran wishes to remain unrepresented.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the August 2015 remand directives, the RO obtained outstanding VA treatment records, and scheduled the Veteran for compensation and pension examinations at the RO.  

According to the record, the Veteran failed to report to the VA examinations scheduled for February 2017; however, there is evidence in the file suggesting that the Veteran relocated to another state before those examinations were scheduled, but had not yet notified the RO of his relocation.  Accordingly, it appears that the Veteran never received notice of the scheduled examinations.  

A fax received in June 2017 shows that the Veteran reported a change of address at that time, but it appears that the Veteran moved several months earlier because the most recent VA treatment records obtained and associated with the claims file show treatment at a different VAMC beginning in 2016.  

While it is the Veteran's responsibility to keep VA informed of any address changes, and it appears that the Veteran was delayed in reporting his change of address, the Board will nonetheless proceed in a light most favorable to the Veteran and provide the Veteran with an additional opportunity to appear for VA examinations that are necessary to fairly decide his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated from January 2017 to present.

2.  Provide the Veteran with a TDIU claim form and request that he return the completed form along with any additional evidence to support his TDIU claim.  

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected idiopathic hypersomnia.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The examiner should indicate that the claims file was reviewed, and undertake any testing deemed necessary.  The examiner should discuss the frequency and severity of the Veteran's narcoleptic episodes.  The examiner is reminded that the Veteran's idiopathic hypersomnia is rated analogous to epilepsy under Diagnostic Code 8911, that the Veteran's narcoleptic events are viewed to be congruent with petit mal seizures, and that VA may consider lay evidence competent and credible.  If narcoleptic episodes equivalent to minor seizures are identified, then the examiner should record the number of minor seizures on a "per week" or "per month" basis.

Also, determine if the Veteran has a current diagnosis of Chronic Fatigue Syndrome (CFS), and if so, opine as to the nature and likely etiology of the Veteran's CFS.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether any CFS, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service, including the service-connected idiopathic hypersomnia.  

The examiner is also asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the underlying cause of the Veteran's fatigue was caused or aggravated beyond the normal progression (vs. a temporary flare-up of symptoms) of the disorder by his service-connected disabilities, to include idiopathic hypersomnia, djd of the right knee, and/or patellofemoral syndrome of the left knee.  

Please provide a complete explanation for the opinions.

4.  Schedule the Veteran for a VA joints examination in order to assess the nature and severity of his service-connected DJD of the right knee and patellofemoral syndrome of the left knee.  The claims file should be reviewed in conjunction with the examination, and any necessary tests should be undertaken.  

Also determine the nature and likely etiology of the Veteran's right and left shoulder disabilities, if any.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether any current right and/or left shoulder disability, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

Please provide a complete explanation for the opinion.

5.  Schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of his diagnosed depressive disorder, and to determine the likelihood that any existing acquired psychiatric disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  The claims file should be reviewed in conjunction with the examination, and all necessary testing and diagnostic studies should be undertaken.  

For each diagnosed acquired psychiatric disorder found to exist at any time covered by this claim, please opine whether it is at least as likely as not that such disorder had its onset during service or is otherwise related to any event in service.  The examiner is asked to specifically discuss all psychiatric diagnoses of record, including adjustment disorder, depression, depressive disorder, and opine as to whether these are accurate diagnoses.  The examiner is also asked to opine whether any current psychiatric disorder, clearly and unmistakably preexisted service, and if so, whether it was clearly and unmistakably aggravated by service.  In so doing, the examiner is asked to comment on the opinions of the January 2009 VA examiner and the February 2014 private examiner.  

6.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the appellant with a Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




